709 So.2d 650 (1998)
Ivey THAMES, Appellant,
v.
STATE of Florida, Appellee.
No. 96-04164.
District Court of Appeal of Florida, Second District.
May 8, 1998.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Deborah F. Hogge, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
We affirm the circuit court's decision to revoke Ivey Thames's probation, and the sentence the court imposed. We remand for entry of a written order of revocation, listing the specific conditions of probation that Thames violated. See Batten v. State, 589 So.2d 1030 (Fla. 2d DCA 1991).
Affirmed, remanded for entry of written order.
CAMPBELL, A.C.J., and BLUE, J., concur.